BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                        79105-9540

                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                   Amarillo, Texas 79101-2449
                                 www.7thcoa.courts.state.tx.us

                                    November 30, 2012

David M. Crook                                Kollin Shadle
CROOK & JORDAN                                Assistant Criminal District Attorney
6014 Oxford Ave                               P. O. Box 10536
Lubbock, TX 79413                             Lubbock, TX 79408-3536

Dear Counsel:

     The Court this day disposed of Cause No. 07-12-0238-CR, styled JASMINE N.
FRANCIS V. THE STATE OF TEXAS. Enclosed are copies of the Court’s judgment,
mandate and opinion. TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,

                                                          PEGGY CULP, CLERK



                                                          By:___________________

 xc:       Honorable John J. "Trey" McClendon
           Honorable Andrew J. Kupper
           Becky Cleveland
           Breann M. Hays
           Lexis/Nexis
           Wolters Kluwer Law & Business
           State Bar of Texas
           West Publishing
           Lisa Carol McMinn